           Case 1:20-cv-06908-JMF Document 22 Filed 10/05/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 SEAPOINT SHIPPING, LTD.,                                               :
                                                                        :
                                     Plaintiff,                         :   20-CV-6908 (JMF)
                                                                        :
                   -v-                                                  :         ORDER
                                                                        :
 OCEANCONNECT MARINE, INC., et al.,                                     :
                                                                        :
                                     Defendants.                        :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On October 1, 2020, Defendant Minerva Bunker (USA) LLC (“Minerva”) filed an

answer. On October 2, 2020, Defendant OceanConnect Marine Inc. (“OceanConnect”) filed a

motion to dismiss the complaint under Rule 12(b) of the Federal Rules of Civil Procedure.

Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21) days after the service of a motion under

Rule 12(b) to amend the complaint once as a matter of course.

        Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by

October 23, 2020. Plaintiff will not be given any further opportunity to amend the complaint to

address issues raised by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,

Defendant OceanConnect shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a

letter on ECF stating that it relies on the previously filed motion to dismiss. If Plantiff does

amend, by the same date, Defendant Minerva shall (1) file a new answer; (2) file a motion to

dismiss; or (3) file a letter on ECF stating that it relies on the previously filed answer. If

Defendant OceanConnect files an answer or a new motion to dismiss, the Court will deny the

previously filed motion to dismiss as moot. If Defendants file a new motion to dismiss, any
Case 1:20-cv-06908-JMF Document 22 Filed 10/05/20 Page 2 of 2
